Davis, J.
The same questions are involved and argued in this case as in The Logan Natural Gas & Fuel Co. v. Chillicothe, ante, p. 186, except the question as to the period of time embraced in the ordinances. The essential facts' in the two cases are the same, except that in this case the circuit court, overruling the common pleas court, found for the defendant, The Newark Natural Gas & Fuel Company, and dismissed the petition of the city.

Affirmed.

Williams, Burket, Spear and Shauck, JJ., concur.
Minshall, C. J., not sitting.